UNITED STATES DISTRICT COURT
                                                                                 4/2/2020
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------x

UNITED STATES OF AMERICA

                                                                    19-CR-006-001 (AT)

        -    against -
                                                                    ORDER

WILLIAM BAZEMORE,

            Defendant

---------------------------------------------------------------x



       It is hereby ORDERED that the Clerk of the Court pay the attached invoice submitted by
Kenneth J. Lau, LCSW, and payable to Empire State Forensics in the amount of $4,000.00, for
professional services rendered in connection with the above captioned case.



        SO ORDERED,




Dated: New York, New York

        April 2 , 2020
     Empire State Forensics, LCSW P.C.
                                      Fortune Building
                                280 North Central Ave, Suite 40
                                  Hartsdale, New York 10530
                                        (914) 367-3370


                                                             March 29, 2020


Ashley Geiser, USPO SDNY
Probation Department United States District Court
Southern District of New York

Re: William Bazemore


Dear Probation Officer: Ashley Geiser

I have attached a copy of the final report a copy my invoice for the Psycho-sexual
Assessment on William Bazemore.
.
.

Please feel free to contact me if you have any questions. I can be reached at
(914) 367-3370.


Sincerely,

Kenneth J. Lau, LCSW

Kenneth J. Lau, LCSW-R P.C.
    Empire State Forensics, LCSW P.C.
                                   Fortune Building
                             280 North Central Ave, Suite 40
                               Hartsdale, New York 10530
                                     (914) 367-3370




                               INVOICE
Date Submitted: March 29, 2020


Re: William Bazemore


Date Seen: February 7 and 20, 2020


Location: Westchester County Correctional Facility


Type of Assessment/Evaluation:

           Adult Sexual Offense Risk Evaluation Psychosexual Assessment


Completed By: Shoshanna Must, Ph.D.


Payment Information:

               Total Cost of Assessment/Evaluation             $ 4,000.00


Please make check payable to: Empire State Forensics
Please send check to: 280 North Central Ave. Suite 40
                      Hartsdale, New York 10530
                      Att: Kenneth J. Lau, LCSW


Kenneth J. Lau, LCSW
EIN #: XX-XXXXXXX
